Citation Nr: 0502485	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1968 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD 
and assigned a 50 percent disability evaluation, effective 
from April 18, 2000.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by subjective 
complaints of interpersonal, work, and legal difficulties, 
anger and irritability, intrusive thoughts and nightmares, 
hypervigilence, and difficulty sleeping.  The objective 
medical evidence shows the appellant's PTSD is characterized 
by mildly constricted affect, euthymic mood, auditory 
hallucinations, hypervigilence, compulsive checking and 
cleaning, no homicidal or suicidal ideation, normal speech, 
no delusions or panic attacks, and memory within normal 
limits, resulting in clinically significant distress and 
moderate impairment in the appellant's social functioning, as 
he appears isolated and unable to sustain a close 
relationship.

2.  The appellant's PTSD does not present an exceptional or 
unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD are not satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.125, 4.126, 4.129, and 4.130, 
Diagnostic Code 9411 (2004).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
PTSD.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 50 percent for service-connected 
PTSD.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
February 2004.  The letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the February 2004 letter 
that he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts, thus 
in satisfaction of the fourth element of the Pelegrini 
inquiry.

The Board notes in passing that the January 2001 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The February 2004 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim currently on appeal took place in January 2001, or 
prior to the February 2004 VCAA notification letter.  
Furthermore, recent case law suggests that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
timing of the VCAA notification in this case does not comply 
with the explicit requirements of Pelegrini, the Court did 
not address whether, and if so, how, the Secretary can 
properly cure a defect in the timing of the VCAA notice.  
Furthermore, the Court left open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
outpatient treatment records, and the appellant's own 
contentions.  Accordingly, VA has no outstanding duty to 
assist the appellant in obtaining any additional information 
or evidence.  At every stage of the process, the appellant 
was informed of the information needed to substantiate his 
claim, and VA has obtained all evidence identified by the 
appellant.  The Board finds that all indicated medical 
records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded VA 
examinations in November 2000 and March 2004 with respect to 
the issue here on appeal.  As such, VA reexamination is not 
necessary because, as discussed below, there exists 
sufficient medical evidence to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Initial Rating Greater than 50 Percent 
for Service-Connected PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (1999).

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2004).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.



And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The appellant contends that an initial rating greater than 50 
percent is warranted under the circumstances of his case.  
Specifically, the appellant contends that his PTSD 
symptomatology, to include interpersonal, work, and legal 
difficulties, anger and irritability, intrusive thoughts and 
nightmares, hypervigilence, and difficulty sleeping more 
accurately reflects the criteria for a 70 percent disability 
evaluation.  (See Appeal To The Board of Veterans Appeals, VA 
Form 9, December 2001).  

The Board has thoroughly reviewed all of the evidence of 
record with respect to the severity of the appellant's 
service-connected PTSD, to include, but not limited to, 
service medical records, VA examination records, VA 
outpatient treatment records, and the appellant's own 
contentions.  For example, the appellant's initial VA 
examination records dated in November 2000 show that his PTSD 
is manifested by subjective complaints of flashbacks, 
difficulty getting along with bosses and coworkers, 
avoidance, hypervigilence, and difficulty concentrating.  The 
appellant also indicated in November 2000 that he lives 
alone, occasionally goes out with friends, is active with the 
church, and that he has been employed with the Detroit Board 
of Education for 23 years.  The November 2000 VA examiner's 
objective findings included flashbacks and nightmares, but 
otherwise pleasant and cooperative, with coherent and fluent 
speech, broad affect, and euthymic mood.  Accordingly, the 
November 2000 VA examiner diagnosed the appellant with PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 44-47 (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  Whereas a GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  Moreover, a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The appellant's most recent VA examination records dated in 
March 2004 similarly show that his PTSD symptomatology is 
most accurately characterized as moderate.  For example, the 
appellant indicated in March 2004 that his subjective PTSD 
symptomatology consisted of intrusive thoughts and nightmares 
1-2 times per week, anger and irritability, avoidance, 
isolation, hypervigilence, and difficulty sleeping.  The 
March 2004 VA examiner's objective findings included euthymic 
mood, mildly constricted affect, normal speech, auditory 
hallucinations, no homicidal or suicidal ideation, and 
compulsive checking and cleaning.  The Board additionally 
notes that, despite the above subjective PTSD symptomatology, 
the appellant nevertheless conceded in March 2004 that he has 
been employed with the Detroit Board of Education for 27 
years.  As such, the March 2004 VA examiner likewise 
diagnosed the appellant with PTSD and assigned a GAF of 55 
based upon the appellant's "clinically significant distress 
and moderate impairment in social functioning, as he appears 
isolated and unable to sustain a close relationship."

Under the circumstances of this case, the appellant is not 
entitled to an initial disability rating greater than 50 
percent for his PTSD, as the occupational and social 
impairment resulting from his PTSD condition simply does not 
rise to the requisite level.  Specifically, the objective 
medical evidence shows the absence of symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression, spatial 
disorientation, and neglect of personal appearance and 
hygiene; therefore, a 70 percent disability evaluation is 
simply not warranted.  The Board additionally notes that, as 
previously discussed, the appellant conceded that, although 
with some concessions, he has been gainfully employed for the 
past 27 years with the Detroit Board of Education.

With respect to the appellant's contentions that his PTSD 
symptomatology warrants a 70 percent disability evaluation, 
the appellant is a layperson without medical training and he 
is simply not qualified to render medical opinions as to 
maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, the appellant's VA outpatient treatment 
records dated from April 2000 to June 2004 similarly do not 
show symptomatology such that would warrant an initial rating 
greater than 50 percent for service-connected PTSD.

Therefore, the Board concludes that the requirements of 
38 C.F.R. § 4.3, the objective medical evidence, and the 
appellant's statements regarding his symptomatology shows 
disability that more nearly approximates his current 50 
percent disability rating.  See 38 C.F.R. § 4.7.  As 
previously discussed, the appellant had a stable, albeit 
isolated, employment history and his objective symptoms 
consist of euthymic mood, mildly constricted affect, normal 
speech, auditory hallucinations, no homicidal or suicidal 
ideation, and compulsive checking and cleaning.  As such, a 
disability rating greater than 50 percent for his PTSD is not 
warranted and there exists no reasonable doubt that could be 
resolved in his favor.




III.  Extraschedular Evaluation for Service-Connected PTSD

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2004) for the 
appellant's service-connected PTSD has been raised by his 
statements.  He maintains that his service-connected PTSD 
causes difficulty with his everyday life and his ability to 
work.  A claim of entitlement to an extraschedular evaluation 
is implicit in his claim for an increase in such a 
circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's 
PTSD.  As such, the appellant is not prejudiced by the 
Board's consideration of this issue.  See 38 U.S.C.A. 
§§ 5104, 5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. 
§§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 
19.29, and 19.31; see also VAOPGCPREC 16-92 (1992).

For example, the appellant's due process rights are not 
violated by this Board decision because the relevant statutes 
and regulations regarding extraschedular ratings were 
included in the December 2001 statement of the case.  In 
addition, the question of an extraschedular rating is also a 
component of the appellant's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for psychiatric disabilities are 
not inadequate.  As fully detailed above, higher disability 
ratings are available for PTSD where specific objective 
criteria are met.  The appellant does not meet the schedular 
criteria for such a higher disability rating.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.

There is no evidence in the claims file to suggest marked 
interference with employment as a result of his condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  For example, although 
the appellant's contends that his PTSD symptomatology limits 
his ability to work, such statement alone simply does not 
show marked interference with employment.  In fact, the 
appellant has even conceded on several occasions that he has 
been gainfully employed for the past 27 years with the 
Detroit Board of Education.  Moreover, the evidence of record 
also does not show that the appellant's service-connected 
PTSD requires frequent periods of hospitalization.

The appellant's symptoms consist of mildly constricted 
affect, euthymic mood, auditory hallucinations, 
hypervigilence, compulsive checking and cleaning, no 
homicidal or suicidal ideation, normal speech, no delusions 
or panic attacks, and memory within normal limits, resulting 
in clinically significant distress and moderate impairment in 
the appellant's social functioning, as he appears isolated 
and unable to sustain a close relationship and it is exactly 
these symptoms for which he is being compensated.  In other 
words, he does not have any symptoms from his PTSD that are 
unusual or are different from those contemplated by the 
schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.


ORDER

Entitlement to an initial rating greater than 50 percent for 
service-connected PTSD is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


